DETAILED ACTION
This Action is a response to the filing received 13 December 2019. Claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 December 2019 is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities: at lines 3-4, “wherein, in a case in claim 1 where the one verification device completes the verification …” should be corrected in such a way to delete “in a case in claim 1,” for example, “wherein when the one verification device completes the verification …”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: development support device, verification device(s), and generation unit in claim 1; reading unit in claim 2; and synchronization device in claim 6.
1 both as a physical device comprising some type of hardware (such as a computing device or a mobile device), but also as a method or means for producing a particular effect. The Specification likewise uses both definitions for the term device. For example, a “development support device 1 … is provided as a personal computer including …” (see, e.g., ¶17). However, additional “devices” are described in terms of the ability to perform software or logic functions (see, e.g., ¶22, describing a communication generation device 10 that generates a communication definition file).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In view of the foregoing discussion, Examiner is interpreting the term “device” to mean software and/or logic, computing hardware, or some combination thereof. For the purpose of promoting compact prosecution, and in order to interpret the claims in such a way that they do not comprise software per se, Examiner is interpreting the “development support device” to comprise a personal computer or a general purpose computer or the hardware processor and memory therein; and the “verification device” to comprise either a general purpose computer including the instructions that would carry out the function of the verification device, or the logic to perform the function of the verification device, wherein such logic is executed by the hardware device(s) of the development support device. The generation unit, reading unit, and synchronization device are likewise being interpreted as general purpose computer including the instructions that would carry out the function of the device/units, or the logic to perform the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "other verification device" in liens 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	Further, claim 1 recites “A development support device comprising different types of verification devices,” which does not clearly define either the number of devices or how the types thereof differ. As discussed above in the claim interpretations under 35 U.S.C. 112(f), the term “device” may comprise a physical computing device, or may comprise some logic or 
	Examiner would recommend rewriting claim 1 to recite, as an example:
	A development support device comprising one or more processing units and one or more non-transitory computer-readable storage media, the one or more non-transitory computer-readable storage media having stored thereon at least a first verification device and a second verification device, wherein the first verification device and the second verification device are of different types, and wherein:
	the first verification device includes a generation unit that generates model setting data that can be read by the second verification device, and
	the first verification device instructs the second verification device on an activation timing in a case where the first verification device has generated the model setting data.

	Finally, the term “activation timing” is unclear, as this claim term does not set forth what is being activated, or what the “timing” relates to or references. Further clarification of these aspects of “activation timing” would more clearly set forth the metes and bounds of Applicants’ invention.
	Claim 4 recites “where the one verification device completes the verification,” but the term “the verification” lacks antecedent basis. In addition, it is unclear what is being verified and how completion of said verification is accomplished.
	Claim 5 recites “wherein the other verification device finishes the verification,” but it is unclear how the term “finishes the verification” differs from “completes the verification,” or whether these claims are intending to refer to the same process. In addition, it is unclear what is being verified and how finishing of said verification is accomplished.
	Claims 2-3 and 6-7 depend from claim 1, and do not contain additional language that remedies the various 35 U.S.C. 112(b) issues identified herein, and are therefore also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al., U.S. 2010/0030525 A1 (hereinafter referred to as “Dong”).

Regarding claim 1, Dong teaches: A development support device comprising different types of verification devices (Dong, e.g., FIG. 2 and ¶31, “system 200 includes an E/E system server 202, a domain level platform 204, an a plurality of domain-specific agents for each design domain, including a vehicle subsystem agent 206, a vehicle ECU agent 207, a vehicle software agent 208, a vehicle network agent 209, and a vehicle harness agent 210 …”), 
wherein one of the verification devices, namely, one verification device, includes a generation unit that generates model setting data that can be read by the other verification device (Dong, e.g., ¶32, “design tools of the domain-level platform 204 can include subsystem design tools 212, … network design tools 215 … In the ECU domain, common design tools include … MATLAB, Simulink/Stateflow …” See also, e.g., ¶34, “Each of the domain agents 206-210 is configured to interface with the E/E system server 202 in collaborating in the design of the E/E architecture for a vehicle … include specifying an initial E/E architecture … modeling the signal routing of the E/E architecture, modeling the signaling performance of the E/E architecture …” See also, e.g., FIGs. 11-12 and ¶52, showing GUI panels and describing the definition of a plurality of communication parameters for one or more ECUs and/or circuits and/or nodes, to include definition of a node (i.e. the specific ECU or other component and the name thereof), definitions of messages to be sent or received, and transmission period duration and retry attempt numbers, among other parameters), and 
the one verification device instructs the other verification device on an activation timing in a case where the one verification device has generated the model setting data (Dong, e.g., ¶74, “When all the parameters are described for simulation of a particular scenario … the designer is prompted to enter the simulation time in a time unit (e.g., milliseconds), which determines how long the simulation will run (representing elapsed real time). Based on memory capacity and assuming the base timing (tick) to be in the microseconds … simulation tool automatically creates the required data structures to be fed into the simulation and the simulation executes …” Examiner’s note: as discussed above in the rejections under 35 U.S.C. 112, it is not clear to what “the other verification device” refers. Further, an “activation timing” is not clearly defined in the Specification (the only place this particular combination of words appears in this order is in claim 1). In at least one example, timing information relates to synchronicity and/or transmission period of information transfers (see, e.g., Spec. at ¶¶31-32). Further, the term “model setting data” is also not used in the Specification in this precise way other than in claim 1. The use of settings is described in at least Spec. ¶40, wherein communication settings are applied by reading communication definition files, which include the information provided in exemplary FIG. 2. In this cited portion of Dong, simulation parameters 

Regarding claim 2, the rejection of claim 1 is incorporated, and Dong further teaches: wherein the other verification device includes a reading unit that reads the model setting data transmitted from the one verification device (Dong, e.g., ¶71, “the domain agent can utilize the configurations of the components of a subsystem, their … connections … to simulate the operation of the subsystem for some period or duration. In at least one embodiment, a commercially available simulator is used for simulation … the SystemC Simulator kernel …written code compiles together with a corresponding library’s simulation kernel to give an executable that behaves like the herein-described model when it is run …” See also, e.g., ¶74, describing a user entering certain parameters, which are then used (i.e. read by) the simulation tool to create necessary data structures and execute the simulation. Examiner’s note: the “other verification device” in this case may be the simulation tool and/or the server or the domain agent, wherein each of those may individually or in combination receive information pertaining to a request for a simulation, execute the simulation, and output results of the simulation).

Regarding claim 3, the rejection of claim 1 is incorporated, and Dong further teaches: wherein, in a case where the one verification device and the other verification device are connected to each other, the other verification device activates a model based on the model setting data (Dong, e.g., ¶74, “When all the parameters are described for simulation of a particular scenario … designer is prompted to enter the simulation time in a time unit … simulation tool automatically creates the required data structures to be fed into the simulation and the simulation executes …” Examiner’s note: as discussed in the rejection of claim 1, incorporated herein, the “model setting data” comprises communication and timing information, among other information pertaining to the model, and the information is input into the simulation tool and used in order to generate the simulation based on said model-related information (that is, “activates” the model such that it can be used to run the simulation)).

Regarding claim 4, the rejection of claim 1 is incorporated, and Dong further teaches: wherein, in a case in claim 1 where the one verification device completes the verification, the one verification device notifies the other verification device of the completion (Dong, e.g., ¶74, “simulation tool automatically creates the required data structures to be fed into the simulation and the simulation executes. At the completion of the simulation, a post analysis GUI is invoked and the designer can view and analyze the results of the simulation …” Examiner’s note: the simulation tool represents the one verification device completing the verification (i.e. verifying some aspect of the system via simulation), wherein presenting the results to a user via a GUI represents the other verification device via a notification).

Regarding claim 5, the rejection of claim 4 is incorporated, and Dong further teaches: wherein,  (Dong, e.g., FIG. 4, element 416, wherein a model may be finalized for implementation following verification via simulation. Examiner notes that, as described above in the rejection of claim 1, that each “device” may represent one or more physical computing devices or one or more logical software modules, or 

Regarding claim 6, the rejection of claim 1 is incorporated, and Dong further teaches: further comprising a synchronization device having time information for achieving synchronization between the one verification device and the other verification device (Dong, e.g., ¶74, “When all the parameters are described for simulation of a particular scenario … the designer is prompted to enter the simulation time in a time unit (e.g., milliseconds), which determines how long the simulation will run (representing elapsed real time). Based on memory capacity and assuming the base timing (tick) to be in the microseconds … simulation tool automatically creates the required data structures to be fed into the simulation and the simulation executes …” Examiner’s note: the simulation tool, which creates the appropriate data structures and executes the simulation based on timing data entered by the user here, acts as the synchronization device).

Regarding claim 7, the rejection of claim 1 is incorporated, and Dong further teaches: wherein the model setting data includes a defined node, a message to be received, a message to be transmitted, and time information (Dong, e.g., FIGs. 11-12 and ¶52, “bus list 1104 that lists the network buses to which the ECU is connected, and the particular logical signals (frames) which are to be received from or provided to the corresponding network bus … number of transmission retries … transmission type (‘periodic’), the periodic cycle of the transmission of the frame (‘2000’ milliseconds) at the ECU, and the like …” Examiner’s note: the frame is the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Dinan, Esmael Hejazi, U.S. 9,838,876 B2, teaches systems and methods for facilitating communications between network nodes and one or more automobiles, including a provision for packets to carry messages and a certain time period in order to synchronize;
Ishigooka et al., U.S. 2015/0309920 A1, teaches systems and methods for performing simulation of a control system, including the definition of communication protocols to include types, formats and contents;
Mosterman et al., U.S. 7,496,895 B1, teaches evaluating a system comprising debuggable objects whereby message passing interfaces and message constructs are defined for evaluation; and
Orqueda et al., U.S. 8,538,899 B1, teaches systems and methods for evaluating system performance in view of objective criteria input by a user, to include message string format and time interval parameters.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “device,” Cambridge English Dictionary, last retrieved from https://dictionary.cambridge.org/us/dictionary/english/device on 13 March 2021.